Case 2:17-cv-11910-MAG-DRG ECF No. 516 filed 01/18/19                  PageID.14449       Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


  USAMA J. HAMAMA, et al.,

                 Petitioners,                                 Case No. 17-cv-11910
  vs.                                                         HON. MARK A. GOLDSMITH

  REBECCA ADDUCCI, et al.,

              Respondents.
  _______________________________/

                   SECOND ORDER RE PETITIONER HANI AL-BAZONI

         On December 21, 2018, the Court entered a stipulated order regarding individuals who had

  filed habeas cases but were not part of the Zadvydas subclass in this case. 12/21/2018 Order (Dkt.

  497). The parties agreed to a process whereby individuals could dismiss their individual habeas

  cases and join this case to receive the benefits of the Court’s order directing the Government to

  release Petitioners who have been detained over 180 days, subject to exceptions. 11/21/2018

  Opinion (Dkt. 490). Hani Al-Bazoni voluntarily dismissed his habeas case in the District of

  Colorado and joined this case on January 4, 2019. 1/4/2019 Order (Dkt. 506). Shortly thereafter,

  the Government filed objections to releasing Petitioner Hani Al-Bazoni arguing that he should not

  be released because he is scheduled to be removed to Iraq during the week of January 14, 2019

  and he poses a danger to the community (Dkt. 507). Petitioners did not object to Mr. Al-Bazoni’s

  continued detention based on his pending removal, so long as he was removed as scheduled during

  the week of January 14, 2019 (Dkt. 509). However, Petitioners disputed that the Government

  provided any evidence that Mr. Al-Bazoni is a danger to the community and asked the Court to

  enter any order directing the Government to release Mr. Al-Bazoni within two days of his

  scheduled departure date if his removal was not successful. The Government filed a notice on

                                                  1
Case 2:17-cv-11910-MAG-DRG ECF No. 516 filed 01/18/19                     PageID.14450       Page 2 of 2



  January 17, 2019 informing the Court that Mr. Al-Bazoni was not removed as scheduled (Dkt.

  515).

          Accordingly, the Court directs the parties to file a joint statement detailing the points upon

  which the parties agree and disagree with respect to Mr. Al-Bazoni’s release. The joint statement

  must be filed on or before January 24, 2019.

          SO ORDERED.



  Dated: January 18, 2019                               s/Mark A. Goldsmith
        Detroit, Michigan                               MARK A. GOLDSMITH
                                                        United States District Judge




                                                    2
